29 F.3d 645
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Edward W. BRICE, Jr., Plaintiff-Appellant,v.Henry CISNEROS, Secretary of Housing and Urban Development,and Executive Office of Communities andDevelopment and Housing AllowanceProject, Inc., Defendants-Appellees.
No. 93-1366.
United States Court of Appeals, Federal Circuit.
June 21, 1994.

Before NIES,* MAYER and MICHEL, Circuit Judges.
PER CURIAM.


1
The May 5, 1993, order of the United States District Court for the District of Massachusetts, No. 92-30072-F, is vacated and the case is remanded for further proceedings in accordance with  Katz v. Cisneros, 16 F.3d 1204 (Fed.Cir.1994).



*
 Circuit Judge Nies vacated the position of Chief Judge on March 17, 1994